UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 13, 2017 OWL ROCK CAPITAL CORPORATION (Exact name of Registrant as Specified in Its Charter) Maryland 814-01190 47-5402460 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 245 Park Avenue, 41st Floor New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (212) 419-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 – Entry into a Material Definitive Agreement. On March 13, 2017, Owl Rock Capital Corporation (the “Company”) entered into an agreement with City National Bank (“City National”) and ING Capital LLC (“ING” and together with City National, the “Additional Lenders”) pursuant to which the Additional Lenders agreed to provide a commitment through the accordion feature in the Company’s subscription credit facility, dated August 1, 2016 (the “Facility”), increasing the aggregate commitments under the Facility from $575 million to $700 million. The Facility continues to include the accordion feature, which would allow the Company, under certain circumstances, to increase the size of the Facility further to a maximum of $750 million. There were no other amendments to the terms of the Facility.
